Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent, a Justice of the Supreme Court, Kings County, to determine a pending motion in a proceeding entitled Matter of Jean v City of New York, pending in the Supreme Court, Kings County, under index No. 17184/99.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The instant proceeding has been rendered academic as the respondent determined the subject motion in an order dated March 8, 2006. Schmidt, J.P., Santucci, Rivera and Dillon, JJ., concur.